DETAILED ACTION
Election/Restrictions
The reply filed on July 25, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant indicated on page 7 of the response that:
“In response, Applicant elects the grouping of FIG. 4, FIGs. 5A-5B, FIGs. 6A-6B, and FIGs. 7A-7F. Applicant asserts that pending claims 35-54 encompass the grouping (FIGs. 4, 5A-5B, FIGs. 6A-6B, and FIGs. 7A-7F) of patentably in distinct species.
This election is made without traverse.” 

However, “the grouping of FIG. 4, FIGs. 5A-5B, FIGs. 6A-6B, and FIGs. 7A-7F” is not a grouping, but is instead four different groupings. As detailed in the restriction requirement dated May 13, 2021, Applicant is required under 34 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species. That is, Applicant is required to elect one of species a) – i), where species a) – i) were listed as and are:
a) Fig. 1; 
b) Fig. 2; 
c) Fig. 3;
d) Fig. 4;
e) Figs. 5A-5B;
f) Figs. 6A-6B;
g) Figs. 7A-7F;
h) Fig. 7G; and 
i) Fig. 7H.

Attempts to reach Applicant’s representative to complete the election via telephone have been unsuccessful and there has been no response to a voicemail left Monday, August 23, 2021 at approximately 12:40 pm. 
Examiner suggests that Applicant reply with a complete election, which comprises: an election of a single species, identification of claims encompassing the elected species, and an indication of if the election is with or without traverse.
See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. Extensions of this time period may be granted under 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775